Citation Nr: 0400206	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for the original 
grant of service connection for residuals of a ganglion cyst 
of the right wrist.

2.  Entitlement to an evaluation in excess of 10 percent for 
the original grant of service connection for chondromalacia 
of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from January 1995 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an evaluation in excess of 10 
percent for the original grant of service connection for 
chondromalacia of the left knee will be discussed in the 
remand which follows this decision.


FINDING OF FACT

The veteran's service-connected residuals of a ganglion cyst, 
right wrist are manifested by 2 well-healed, nontender, 
scars, without ulceration, or poor nourishment, but with 
complaints of pain with pushing activities and dorsiflexion 
limited to approximately 62 degrees and ulnar deviation 
limited to approximately 36 degrees; there is no x-ray 
evidence of arthritis.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating (but no 
higher) for service-connected residuals of a ganglion cyst, 
right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including Codes 5003, 5015 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

With regard to the right wrist disability issue, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, and post-service treatment records in the form of VA 
medical records.  Assistance shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran was last afforded a VA 
examination in October 2001.  Current medical records from 
the VA Roseburg Healthcare System are referable to other 
disorders.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on appeal 
that has not been obtained by the RO.  Under these 
circumstances, no further action is necessary to assistant 
the claimant with the right wrist claim.  

The Board also finds that all VCAA notice requirements have 
been met.  Letters from the RO to the veteran dated in July 
2001 and September 2002 clearly informed her of the 
provisions of VCAA with regard to what evidence she must 
obtain and which evidence VA would assist her in obtaining.  
Moreover, the statement of the case in December 2002 advised 
of the type of evidence necessary for her to prevail with 
this claim.  The Board therefore finds that the veteran has 
been effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit),  The 
Federal Circuit held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America(PVA)  v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While this case was pending at the Board, 
a regulatory change was implemented in response to the PVA 
case.  The newly enacted regulation allows VA to adjudicate a 
claim within a year of receipt, without any prohibition.  The 
new provision is retroactive to the date of the VCAA, 
November 9, 2000.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  Therefore, the Board finds 
that there is no prejudice to the veteran in this case as a 
result of any legal deficiency in the VCAA notice furnished 
to her by the RO pursuant to the invalidated regulation, 
because that regulation has now been cured by legislative 
enactment.  Id.  

Further, the Court of Appeals for Veterans Claims has 
concluded that the VCAA is not applicable where the veteran 
was fully notified and aware of the type of evidence required 
to substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claim.

II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Service connection has been granted for disability which the 
RO has described for rating purposes as residuals of a 
ganglion cyst, right wrist.  Service records show that the 
veteran had surgery in service in 1998 and in 2001, on her 
right wrist to remove a ganglion cyst.  

At VA examination in October 2001, the veteran complained of 
pain in the dorsal aspect of her right wrist when in engaged 
in any form of a pushing maneuver as in attempting to raise 
herself off of the floor, pushing against the wall, pushing a 
vehicle or any similar type of activity.  She reported 
occasions of flare-up of achiness to her dorsal area right 
wrist which occur approximately one to two times per month of 
approximately one hour's duration.  Precipitating factors 
were reported as cold and physical activities as mentioned 
above.  Primary treatment was the use of Motrin.  She did not 
use any form of braces or wrist wraps and stated that she had 
no significant impact upon activities of daily living fro her 
post-surgical right wrist.  The examiner noted that the 
veteran was right hand dominant.  

Examination of the right wrist demonstrated two surgical 
scars, one longitudinally and one horizontally across the 
dorsal aspect of her wrist, both of which were well-healed.  
The longitudinal scar was obviously of more recent age.  
Wrist dorsiflexion was 62 degrees, and wrist ulnar deviation 
was 36 degrees.  None of these demonstrated any pain response 
and she had muscle strength in each of those directions of 
5/5 without evidence of fatigue.  The assessment was 
surgically resolved ganglion cyst right wrist.  Corresponding 
x-rays of the right wrist, taken in October 2001, revealed 
that there was no evidence of degenerative arthritis or other 
bony or articular abnormality.  The impression was normal 
wrist.  

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2003).  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2003).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.  

VA examination in October 2001 in connection with her current 
claim revealed little residual evidence of the surgically 
removed cysts.  Rather, examination revealed that the 
residual scarring was well healed for both surgical scars, 
and there was no pain demonstrated upon range of motion 
testing.  With regard to functional impairment, there was no 
evidence of fatigue or loss of muscle strength.  

The RO has applied Diagnostic Code 7819 for benign skin 
growths in rating this disability which calls for rating as 
scars, disfigurement, etc.  However, the medical evidence 
does not show any tender and painful scars to warrant a 
10 percent rating under Diagnostic Code 7804, nor is there 
any limitation of function due to any scars associated with 
the service-connected disability to warrant a compensable  
rating under Diagnostic Code 7805.  There is also no evidence 
of superficial, poorly nourished scars with repeated 
ulceration  to allow for a compensable rating under 
Diagnostic Code 7803.  

At this point the Board acknowledges that the rating criteria  
for rating scars was amended effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (now codified as amended 
at 38 C.F.R § 4.118 (2003)).  In its December 2002 statement 
of the case, the RO provided the veteran with the new rating 
criteria, and rated her disability under both the old and new 
criteria.  The Board's review of the veteran's right wrist 
disability under both rating criteria reveals that there are 
no deep scars or scars that cause limited motion, a scar that 
has an area of 144 square inches or greater, unstable scars, 
painful scars or any limitation of function due to scars.  
Therefore, an increased rating is also not warranted under 
any criteria (old and new) pertaining to impairment of the 
skin.  

By analogy, the RO has also applied Diagnostic Code 5015 for 
this disability.  Diagnostic Code 5015 directs that benign 
new bone growths are to rated based on limitation of motion 
of affected parts as degenerative arthritis under Diagnostic 
Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

The Board notes here that the medical evidence shows that 
there is no disability of the right wrist in the form of 
degenerative arthritis, even though the RO has rated, by 
analogy, the veteran's service-connected right wrist 
disability under Diagnostic Code 5015, which in turn, is 
predicated under the diagnostic codes for degenerative 
arthritis.  Therefore, there is no basis for assigning a 10 
percent rating on the basis of x-ray evidence or arthritis.  
However, because the RO has considered Code 5015 by analogy 
and not because of arthritis, it would be meaningless to 
consider this Code in the first place if x-ray evidence of 
arthritis was to be required.  Therefore the Board believes 
that a 10 percent rating may nevertheless be assigned for the 
demonstrated limitation of dorsiflexion and ulnar deviation.  
Although the limitation shown on examination is not 
sufficient to warrant a compensable rating under Code 5215 
for limitation of motion of the wrist, there is at least some 
objectively demonstrated limitation of motion which, when 
considered together with the veteran's complaints of pain on 
some activities, would appear to fall within the criteria set 
forth in Code 5003 (by analogy) for a 10 percent rating.  
Further, after reviewing the record, the Board believes that 
such a 10 percent rating under Codes 5003, 5015 is warranted 
from July 30, 2001, since the evidence does not clearly offer 
any basis for distinguishing the limitation of motion during 
the time period covered by the appeal. 

However, the clear preponderance of the evidence is against a 
finding that a rating in excess of 10 percent is warranted 
under any applicable rating criteria.  As discussed above, 
the minimal limitation of motion shown on examination, even 
when consideration is given to additional functional loss due 
to pain, weakness, fatigue, and incoordination (including 
during flare-ups), does not more nearly approximate the 
criteria for a rating in excess of 10 percent. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  The veteran's disability picture does not present 
such an exceptional or unusual disability picture to render 
§ 3.321(b)(1) applicable.  




ORDER

Entitlement to a 10 percent rating for residuals of a 
ganglion cyst of the right wrist is warranted, effective from 
July 30, 2001.  To this extent, the appeal is granted.


REMAND

With regard to the remaining left knee disability rating 
issue, after reviewing the report of the September 2002 VA 
examination, the Board is unable to conclude that the 
examination was adequate for rating purposes.  While the 
examiner reported instability, there was no indication as to 
the severity of the instability.  

Additionally, it appears that the RO has assigned the current 
10 percent rating on the basis of limitation of motion.  In 
view of the September 2002 examiner's reference to 
instability, consideration should also be given to whether 
separate ratings for limitation of motion and any recurrent 
subluxation or lateral instability are warranted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing  
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of  
record that is necessary to substantiate 
his claim, (b) the information and  
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  

2.  Make arrangements for the veteran to 
be afforded an orthopedic examination to 
determine the current severity of the 
service-connected left knee disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination, and any medically indicated 
special tests should be accomplished.  
The examiner should clearly report all 
left knee symptomatology to allow for 
evaluation under applicable rating 
criteria.  Ranges of motion should be 
reported with special notice taken of any 
additional functional loss due to pain, 
fatigue, weakness and incoordination, 
including during flare-ups.  The examiner 
should also report whether there is 
recurrent subluxation or lateral 
instability of the veteran's left knee, 
and, if so, whether such recurrent 
subluxation or lateral instability is 
slight, moderate, or severe in degree.  

3.  After undertaking any additional 
development deemed necessary, the RO 
should then review the expanded record 
(to include all evidence received since 
December 2002 statement of the case) and 
determine whether the benefits sought can 
be granted; including whether a separate 
ratings for the left knee are warranted 
under applicable VA General Counsel 
opinions.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be  
returned to the Board for appellate  
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S.PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



